16 Mich. App. 187 (1969)
167 N.W.2d 864
VILLELLA
v.
EMPLOYMENT SECURITY COMMISSION
Docket No. 4,858.
Michigan Court of Appeals.
Decided February 26, 1969.
*188 Joseph J. Lozo, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and E.J. Setlock, Assistant Attorney General, for defendant Michigan Employment Security Commission.
Cross, Wrock, Miller & Vieson, for defendant Detroit Steel Corporation.
BEFORE: LESINSKI, C.J., and J.H. GILLIS and T.M. BURNS, JJ.
PER CURIAM:
Guerino Villella, claimant, was denied unemployment compensation benefits because the appeal board of the Michigan employment security commission found that he was discharged for "misconduct connected with work." Claimant then appealed to the circuit court for the county of Wayne, as provided by PA 1967, No 254, MCLA § 421.38 (Stat Ann 1968 Rev § 17.540). The circuit court, on December 7, 1967, reversed the decision of the appeal board, finding that its decision was contrary to the great weight of the evidence.
An examination of Const 1963, art 6, § 28, and MCLA § 421.38, supra, indicates that the trial judge employed the wrong standard of review, and should have reversed the appeal board only if the board's decision was not supported by competent, material, and substantial evidence on the whole record. See Williams v. Lakeland Convalescent Center, Inc. (1966), 4 Mich. App. 477. An examination of the *189 records and briefs discloses that the decision of the appeal board was supported by competent, material and substantial evidence.
Reversed and remanded for reinstatement of the decision of the Michigan employment security commission appeal board. No costs, a public question being involved.